          Case 1:19-cv-09502-AJN Document 18 Filed 04/20/20 Page 1 of 1



UNITED STATES DISTRICT COURT                                                                             4/20/20
SOUTHERN DISTRICT OF NEW YORK


  United India Insurance Co. Ltd., et al.,

                          Plaintiffs,
                                                                       19-cv-9502 (AJN)
                  –v–
                                                                            ORDER
  Pegasus Maritime, Inc., et al.,

                          Defendants.



ALISON J. NATHAN, District Judge:

        An initial pretrial conference in the above-captioned action is scheduled for April 24,

2020. Dkt. No. 10. The parties were instructed to submit via ECF a proposed case management

plan and joint letter no later than seven days before the conference, or April 17, 2020. Dkt. Nos.

8, 16. Though the Court has received the parties’ proposed case management plan, Dkt. No. 17,

it has not yet received the parties’ joint letter. The parties are therefore ordered to submit a joint

letter in accord with Dkt. Nos. 8 and 16 by no later than 5:00 p.m. on Wednesday, April 22,

2020.

        SO ORDERED.


 Dated: April 20, 2020
        New York, New York
                                                   ____________________________________
                                                             ALISON J. NATHAN
                                                           United States District Judge
